DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 23, 2021 has been entered.
Claims 22-40 are pending in the application. Claim 40 is newly added. Claims 30-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions. Claims 22-29 and 40 will presently be examined to the extent they read on the elected subject matter of record.

Status of the Claims
The rejection of claims 22 and 27 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 and 12 of copending Application No. 16/086,471 (‘741) is maintained.
The rejection of claims 22, 24, and 25 under 35 U.S.C. 102(a)(1) as being anticipated by the Dancewicz Publication (2012, Progress in Plant Protection, Dancewicz et al., Translation) is maintained.
is maintained.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 

Claims 22, 27 and 40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11, 12 and 27 of copending Application No. 16/086,471 (‘741). Although the claims at issue are not identical, they are not patentably distinct from each other because each is directed to a method of treating an insect infestation comprising: applying an effective amount of a nootkatone composition comprising a carrier and at least about 0.5% nootkatone to a surface. Each teach the carrier is water (claim 27, instant application; claim 12, copending application no. ‘741).
Copending Application No. ‘741 differs from instant application in that the copending Application No. ‘741 recites the infestation is an anthropod infestation. However, it would have been obvious to one of ordinary skill in the art that a sap-sucking insect, as claimed in claim 22 of the instant application, is an anthropod. Copending Application No. ‘741 differs from the instant application in that the nootkatone is nootkatone ex valencene. However, the instant application recites providing a nootkatone-containing composition. Therefore, it would have been obvious to one of ordinary skill in the art that nootkatone ex valencene is a nootkatone-containing composition. Copending Application No. ‘741 also differs from the instant application in that the nootkatone composition comprises at least about 0.5% nootkatone. One of ordinary skill in the art would have been motivated to adjust the amount of nootkatone in the composition as a matter of experimentation and optimization. The instant claims recite that optionally, the concentration of the nootkatone-containing composition to a working concentration with a carrier. Therefore, one of ordinary skill in the art would have found it obvious to obtain the optimal working concentration, including 0.5% nootkatone, as a matter of judicious selection and routine optimization that is well within the purview of the skilled artisan. Copending Application No. ‘741 differs from the instant application in that the claim recites “wherein the nootkatone composition has a reduced risk for causing skin irritation when applied topically compared to a nootkatone composition comprising plant-derived nootkatone”. One of ordinary skill in the art would have found it obvious that the nootkatone composition would reduce risk for causing skin irritation when applied topically compared to a nootkatone composition comprising plant-derived nootkatone because the same composition, nootkatone ex valencene, is used in the method of the instant application and Copending Application No. ‘741. As such, following the teaching of the Copending Application that if the composition taught in the Copending Application, nootkatone ex valencene is claimed, the skilled artisan would expect to obtain a result that necessarily flows with the intended purpose and properties, i.e., a reduced risk for causing skin irritation when applied topically compared to a nootkatone composition comprising plant-derived nootkatone, without evidence to the contrary. 
 For these reasons, one of ordinary skill in the art would conclude that the invention defined in the instant claims would have been an obvious variation of the invention defined in the claims of copending application ‘741. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed July 23, 2021 have been fully considered but they are not persuasive. Applicant indicates disagreement with the rejections, but acknowledges the double patenting rejection. Since, Applicant provides no substantive argument, the rejection of claims 22, 27, and 40 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11, 12 and 27 of copending Application No. 16/086,471 (‘741) is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 40 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 40 recites “wherein the nootkatone ex valencene composition is limonene- and bergapten-free”. Claim 40 is dependent from claim 22, which already recites “wherein the nootkatone ex valencene is limonene- and bergapten-free”.  Therefore, it doesn’t further limit claim 22. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Examiner Note
The examiner notes that independent claim 22 and dependent claim 28 include the limitations of “nootkatone ex valencene-containing composition” and “wherein the nootkatone ex valencene is limonene- and bergapten-free”. According to Applicant’s specification the term “nootkatone ex valencene” refers to nootkatone derived from oxidation of valencene that was produced by fermentation, such as by microorganisms harboring one or more valencene synthases and/or other molecules that catalyze formation of valencene. Further, nootkatone ex valencene refers to a combination of chemical compounds derived from oxidation of a valencene-containing fermentation product produced by culturing microorganisms harboring one' or more valencene synthases and/or other molecules that catalyze formation of valencene. Nootkatone ex valencene can be purified to maximize the percent of nootkatone relative to other chemical compounds. See page 10, paragraph [0051]. Based on this submission, nootkatone ex valencene-containing composition is a process of making the product nootkatone (product by process). Applicant has not shown that the structure or activity of nootkatone ex valencene is different from nootkatone that is obtained from other sources, other than those that are limonene- and bergapten-free. Therefore, nootkatone ex valencene is being interpreted as product by process, wherein the product is nootkatone. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)

 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The Dancewicz Publication cited by Applicant on the IDS dated 9/19/2018. A translation of the Dancewicz Publication was obtained from LinguaLinx Language Solutions, Inc. and is therefore submitted with this Office Action and used as the English translation.
Dancewicz et al. disclose the deterrent activity of (+)-nootkatone (1) and six products of its biotransformation: (+)-9α-hydroxynootkatone (2)… (+)-11, 12-dihydroxynootkatone (6)…(+)-7,11,12-trihydroxynootkatone (7) to the peach-potato aphid (Myzus persicae Sulzer) was investigated. The deterrent activity of compounds studies (1-7) was evaluated using an infesting bioassay, in which aphids were offered a choice between treated (with tested compound) and control leaves (applying the nootkatone-containing composition to a surface or area; plant surface). If aphids settled mainly on control leaves, the tested compound in the respective choice test was stated as a deterrent. The most active compounds are (+)-nootkatone (1) and three products of its biotransformation: (+)-11, 12-dihydroxynootkatone (6), (+)-7,11,12-trihydroxynootkatone (7) and (+)-9α-hydroxynootkatone (2). The deterrent effect of these compounds was relatively strong and stable. It was observed for at least 24 hours after treatment, i.e., until the end of experiment (page 2, Summary, entire document; page 8, Fig. 3, translation). Dancewicz et al. disclose the bicyclic sesquiterpene ketone (+)-nootkatone (1), being the initial reagent for the biotransformation reaction, was purchased from Fluka company. Dancewicz et al. disclose The pathway of biotransformation of (+)-nootkatone (1) in a culture of fungi: Botrytis cinerea AM235 (a) and Didymosphaeria igniaria KCh6670 (b), Aspergillus ochraceus AM456 (c), Chaetomium sp. KCh6651 (d) and Fusarium culmorum AM10 (e), Aspergillus niger MB (f) as well as structural formulas of derivatives obtained are presented in Figure 1 (pages 4-5, Substances under test, translation).
Regarding the limitation of a nootkatone ex valencene-containing composition, as indicated herein above, Applicant has not shown that the structure or activity of nootkatone ex valencene is different from nootkatone that is obtained from other sources, other than those that are limonene- and bergapten-free. Therefore, nootkatone ex valencene is being interpreted as a product by process, wherein the product is nootkatone. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding the claim limitation wherein the nootkatone ex valencene-composition is limonene- and bergapten-free, Dancewicz et al. disclose that the bicyclic sesquiterpene ketone (+)-nootkatone (1), being the initial reagent for the biotransformation reaction, was purchased from Fluka company. The (+)-nootkatone was not obtained from a natural source that contains limonene- and bergapten. Therefore, this claim limitation is met.
Dancewicz et al. meet all the limitations of the claim and thereby anticipate the claim.
Response to Arguments
Applicant's arguments filed July 23, 2021 have been fully considered but they are not persuasive. Applicant argues that Dancewicz does not literally disclose the use of nootkatone ex valencene, wherein the nootkatone ex valencene is limonene- and bergapten- free. In response to Applicant’s argument, according to Applicant’s specification the term “nootkatone ex valencene” refers to nootkatone derived from oxidation of valencene that was produced by fermentation, such as by microorganisms harboring one or more valencene synthases and/or other molecules that catalyze formation of valencene. Further, nootkatone ex valencene refers to a combination of chemical compounds derived from oxidation of a valencene-containing fermentation product produced by culturing microorganisms harboring one' or more valencene synthases and/or other molecules that catalyze formation of valencene. Nootkatone ex valencene can be purified to maximize the percent of nootkatone relative to other chemical compounds. See page 10, paragraph [0051]. Based on this submission, nootkatone ex valencene-containing composition is a process of making the product nootkatone (product by process). Applicant has not shown that the structure or activity of nootkatone ex valencene is different from nootkatone that is obtained from other sources, other than those that are limonene- and bergapten-free. Therefore, nootkatone ex valencene is being interpreted as product by process, wherein the product is nootkatone. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). As such, the nootkatone disclosed by Dancewicz et al. meets the limitations of the newly added claim limitation.
Applicant further argues that nootkatone ex valencene, as defined in the present application, is not the same thing as nootkatone per se and that nootkatone ex valencene refers to a combination of chemical compounds. Applicant further indicates that the definition of nootkatone ex valencene is substantiated by Figure 3 that reveals the presence of other chemical compounds in addition to nootkatone per se. In response to Applicant’s argument, in a review of Figure 3 of the original specification, there is one spike that is identified as NxV. It cannot be determined that the other chemical compounds that make up NxV (nootkatone ex valencene), as indicated by Applicant or how nootkatone ex valencene, is different from nootkatone and the derivatives disclosed by Dancewicz et al. 
The examiner maintains that Dancewicz et al. disclose that the bicyclic sesquiterpene ketone (+)-nootkatone (1), being the initial reagent for the biotransformation reaction, was purchased from Fluka company. The (+)-nootkatone was not obtained from a natural source that contains limonene and bergapten. Therefore, this claim limitation is met.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 22-29 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Dolan et al. (US 2005/0187289), as evidenced by Muller et al. (US 5,847,226) in view of Fishel Publication (2009, UF IFAS Extension). Dolan et al. is equivalent to WO 02/50053 cited on the IDS dated 9/19/2018. Muller et al. cited by Applicant on the IDS dated 3/1/2021 with 36 references.
Applicant’s invention
Applicant claims a method of treating sap-sucking insect infestation or reducing the population of sap-sucking insects on a plant, comprising: (a) providing a nootkatone ex valencene-containing composition; (b) optionally reducing the concentration of the nootkatone-containing composition to a working concentration with a carrier; and (c) applying the nootkatone-containing composition to a surface or area to be treated, wherein the nootkatone ex valencene is limonene- and bergapten-free.

Determination of the scope of the content of the prior art
(MPEP 2141.01)
Regarding claims 22, 24, and 25, Dolan et al. teach compositions and methods for controlling an arthropod pest population that include an eremophilane sesquiterpene pest control agent (such as, nootkatone or 13-hydroxy-valencene). Dolan et al. teach the pest control compositions may be applied directly to a pest or the locus of a pest, and function as topical or ingestible pest toxins (Abstract). Dolan et al. teach certain formulations may be insecticides and/or acaricides sprayed onto the leaves of indoor plants for controlling aphids. Other formulations may include lotions or oils that repel pests (page 18, paragraph 202). Aphids are sap-sucking insects. Dolan et al. teach the efficacy of the compound or composition may be monitored by examining the state of host or environmental locus infestation by the pest population before and after application in light of physiological damage to an animal or plant host infected by the pest population found within the environmental locus (page 16, paragraph 186). Regarding limitation (b) of claim 22, reducing the concentration, this is an optional step in the method.
Dolan et al. teach on page 12, paragraph 158 that nootkatone may be prepared according to the methods and processes of U.S. Patent No. 5,847,226, which is Muller et al. Muller et al. teaches a method of preparing nootkatone by oxidizing valencene, wherein the valencene is exposed to an oxygenated atmosphere in a suitable reaction medium and in the presence of unsaturated fatty acid (Abstract, col. 4, lines 55-67-col. 5, lines 1-30 claims 1-17). Muller et al. provide evidence that the nootkatone composition taught by Dolan is a nootkatone ex valencene-composition. 
Regarding the claim limitation of claim 22 and 40, wherein the nootkatone ex valencene-composition is limonene- and bergapten-free, Dolan et al. teach that nootkatone may be prepared according to the methods and processes of U.S. Patent No. 5,847,226, which is Muller et al. Muller et al. teaches a method of preparing nootkatone by oxidizing valencene, wherein the valencene is exposed to an oxygenated atmosphere in a suitable reaction medium and in the presence of unsaturated fatty acid. The nootkatone is not obtained from natural sources that contain limonene and bergapten. In addition, Muller et al. teach that the chromatographic analysis showed the product contained 20.2% nootkatone, 10.1 % nootkatol and 43.9% unreacted valencene (the remainder being valencene epoxyde). It would have been obvious to one of ordinary skill in the art that the product that is used is Dolan et al., as evidenced by Muller et al., does not contain limonene or bergapten. 
Regarding claim 23, Dolan et al. teach the label may indicate the composition is approved for use as a pesticide, and the instructions may specify the pests intended to be controlled by the composition, the method and rate of application, dilution protocols, use precautions, and the like. Additionally, the container may include a feature or device for applying the composition to the pest population or locus to be treated. For example, if the article of manufacture includes a liquid composition, the feature or device may be a hand-operated, motorized, or pressurized pressure-driven sprayer (page 16, paragraph 212).
Regarding claims 24 and 25, Dolan et al. teach a composition may be applied to plant foliage, such as spraying or dusting, or applied to the soil, such as drenching a particular locus with a liquid formulation or applying the active ingredient in solid form to a locus (page 18, paragraph 206).
Regarding claim 26, Dolan et al. teach a disclosed composition is applied in an area-wide manner, such as in protection of agricultural crops. In addition to agricultural applications, area-wide applications may include silvicultural, horticultural, or other forms of environmental pest management and control (page 18, paragraph 206); nursery stock and ornamental plant parts (page 18, paragraph 207).
Regarding claim 27, Dolan et al. teach in some embodiments of a pest control composition include a pesticidally acceptable carrier (page 15, paragraph 177). Suitable solid carriers include pulverized plant residues (agricultural waste product) (page 15, paragraph 180). Suitable liquid carriers include water (page 15, paragraph 181).
Difference between the prior art and the claims 
(MPEP 2141.02)
Dolan et al. do not specifically disclose examples of the application of the nootkatone-containing composition to a surface or area to be treated, the nootkatone-containing composition is applied to the surface to be treated by a dispenser, wherein the dispenser is adapted to concomitantly apply the composition to the surface and physically remove at least one sap-sucking insect from the surface, or the dispenser is tissue, a wet wipe, a wet pad, a suction device or a water dispenser. It is for this reason the Fishel Publication is added as a secondary reference.
Fishel et al. teach handheld lawn and garden sprayers are an efficient means to apply liquid fertilizers and pesticides in the home landscape (page 1, Introduction). Fishel et al. teach compression sprayers have capacities from approximately 1 quart to several gallons of diluted product. They use the pressure from compressed air to force dilute spray through a nozzle tip mounted on a wand. Fishel et al. teach these sprayers are adjustable and deliver accurate doses of fertilizers or pesticide. Their nozzle tips can be set to provide a fine mist to cover a wider area or to administer coarser droplets and minimize the drift of pesticides to susceptible plants and sensitive areas (page 1, Types of Hand Sprayers).



Finding of obviousness/Rationale and Motivation
 (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Dolan et al. and apply the nootkatone-containing composition to a surface or area to be treated. One of ordinary skill in the art would have been motivated before the effective filing date of the invention to treat a plant surface with a nootkatone-containing composition because Dolan et al. specifically teach certain formulations may be insecticides and/or acaricides sprayed onto the leaves of indoor plants for controlling aphids. Since nootkatone is the compound that Dolan teaches is used in the methods of controlling pest populations, one of ordinary skill in the art would have found is obvious to treat the indoor plants with nootkatone with a reasonable expectation of success. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Dolan et al. and the Fishel Publication and use a dispenser that is adapted to concomitantly apply the composition to the surface and physically remove at least one sap-sucking insect from the surface. Dolan et al. teach the label may indicate the composition is approved for use as a pesticide, and the instructions may specify the pests intended to be controlled by the composition, the method and rate of application, dilution protocols, use precautions, and the like. Additionally, the container may include a feature or device for applying the composition to the pest population or locus to be treated. For example, if the article of manufacture includes a liquid composition, the feature or device may be a hand-operated, motorized, or pressurized pressure-driven sprayer. One of ordinary skill in the art would find it obvious that the use of a hand-operated, motorized, or pressurized pressure-driven sprayer would concomitantly apply the composition to the surface and that the pressure would physically remove at least one sap-sucking insect from the surface, as the pressure can be adjusted for the application of the pesticide, as evidenced by the Fishel Publication. Likewise, it would have been obvious to one of ordinary skill in the art that the sprayer would be a water dispenser, as the compressor sprayer are used to apply liquid pesticides. Therefore, one of ordinary skill in the art would recognize that the dispenser (sprayer) would also have the capacity to dispense water. Thus, a water dispenser, as a person with ordinary skill has good reason to pursue known options within his or technical grasp. Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex lnc. 82 USPQ 2d 1385 (Supreme Court 2007). 
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.
Response to Arguments
	Applicant's arguments filed July 23, 2021 have been fully considered but they are not persuasive. Applicant argues that Dolan does not disclose the use of nootkatone ex valencene, wherein the nootkatone ex valencene is limonene- and bergapten-free. Applicant argues that Dolan discloses compositions and methods for controlling arthropod pest population that include an eremophilane sesquiterpene pest control agent (such as, nootkatone or 13-hydroxy-valencene) and a dialkyl-substituted phenol pest control agent (such as, carvacrol). Applicant further indicates that nootkatone used in Dolan was either isolated from Alaska yellow cedar or obtained from “commercial samples”.  In response to Applicant’s argument, Dolan et al. specifically teach on page 12, paragraph 158 that nootkatone may be prepared according to the methods and processes of U.S. Patent No. 5,847,226, which is Muller et al. Muller et al. teaches a method of preparing nootkatone by oxidizing valencene, wherein the valencene is exposed to an oxygenated atmosphere in a suitable reaction medium and in the presence of unsaturated fatty acid (Abstract, col. 4, lines 55-67-col. 5, lines 1-30 claims 1-17). Muller et al. provide evidence that the nootkatone composition taught by Dolan et al. is a nootkatone ex valencene-composition. This is further evidenced by Muller et al. in that the chromatographic analysis showed the product contained 20.2% nootkatone, 10.1 % nootkatol and 43.9% unreacted valencene (the remainder being valencene epoxyde). It would have been obvious to one of ordinary skill in the art that the product that is used in Dolan et al., as evidenced by Muller et al., does not contain limonene or bergapten. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).
In addition, according to Applicant’s specification the term “nootkatone ex valencene” refers to nootkatone derived from oxidation of valencene that was produced by fermentation, such as by microorganisms harboring one or more valencene synthases and/or other molecules that catalyze formation of valencene. Further, nootkatone ex valencene refers to a combination of chemical compounds derived from oxidation of a valencene-containing fermentation product produced by culturing microorganisms harboring one' or more valencene synthases and/or other molecules that catalyze formation of valencene. Nootkatone ex valencene can be purified to maximize the percent of nootkatone relative to other chemical compounds. See page 10, paragraph [0051]. Based on this submission, nootkatone ex valencene-containing composition is a process of making the product nootkatone (product by process). Applicant has not shown that the structure or activity of nootkatone ex valencene is different from nootkatone that is obtained from other sources, other than those that are limonene- and bergapten-free. Therefore, nootkatone ex valencene is being interpreted as product by process, wherein the product is nootkatone. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). As such, it would have been obvious to one of ordinary skill in the art that the nootkatone taught by Dolan et al. is one that is limonene- and bergapten-free.
Applicant argues that Fishel does not remedy the insufficiencies of Dolan.  In response to Applicant’s argument, Fishel was added to teach the use a dispenser that is adapted to concomitantly apply the composition to the surface and physically remove at least one sap-sucking insect from the surface, as indicted herein above, not the nootkatone composition. 
Applicant further argues that the use of nootkatone ex balance in the methods claimed by Applicant is different, distinct, advantageous, and unappreciated in the prior art, specifically those that contain limonene and bergapten. In response to Applicant’s argument, Dolan et al. teach on page 12, paragraph 158 that nootkatone may be prepared according to the methods and processes of U.S. Patent No. 5,847,226, which is Muller et al. Muller et al. teaches a method of preparing nootkatone by oxidizing valencene, wherein the valencene is exposed to an oxygenated atmosphere in a suitable reaction medium and in the presence of unsaturated fatty acid (Abstract, col. 4, lines 55-67-col. 5, lines 1-30 claims 1-17). Muller et al. provide evidence that the nootkatone composition taught by Dolan is a nootkatone ex valencene-composition. This is further evidenced by Muller et al. in that the chromatographic analysis showed the product contained 20.2% nootkatone, 10.1 % nootkatol and 43.9% unreacted valencene (the remainder being valencene epoxyde). It would have been obvious to one of ordinary skill in the art that the product that is used in Dolan et al., as evidenced by Muller et al., does not contain limonene or bergapten. 
Applicant provides data comparing fermentation-derived nootkatone with citrus derived nootkatone, however, the nootkatone that is taught by Dolan et al. is not citrus derived. The data indicates that the citrus derived nootkatone contains bergapten. However, the claims are directed to a method of treating a sap-sucking insect infestation or reducing the population of sap-sucking insects on a plant, comprising: (a) providing a nootkatone ex valencene-containing composition; (b) optionally reducing the concentration of the nootkatone-containing composition to a working concentration with a carrier; and (c) applying the nootkatone-containing composition to a surface or area to be treated, wherein the nootkatone ex valencene is limonene- and bergapten-free. Applicant has not provided comparative data related to the treatment of sap-sucking insect infestation or reducing the population of sap-sucking insects with nootkatone ex valencene and nootkatone-containing composition.  In addition, Applicant has not provided evidence that the claimed nootkatone ex valencene is different from the nootkatone that is derived from valencene that is taught by Dolan et al., as evidenced by Muller et al. Applicant has also not shown that better than expected treatments or reduction in the population of sap-sucking insects, as currently claimed is achieved when the claimed nootkatone ex valencene-containing composition is used in the method as compared to a citrus derived nootkatone composition that contains limonene and bergapten. Evidence of nonobviousness must be commensurate in scope with that of the claimed subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328.  The examiner can normally be reached on Monday-Friday, 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDRIAE M HOLT/Examiner, Art Unit 1616                                                                                                                                                                                                        
                                                                                                                                                                                                /JOHN PAK/Primary Examiner, Art Unit 1699